          Case 5:20-cv-04481-JMG Document 9 Filed 03/08/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ZURICH AMERICAN INSURANCE COMPANY :
OF ILLINOIS,                              :
                  Plaintiff,              :
                                          :
                  v.                      :                  Civil No. 5:20-cv-04481-JMG
                                          :
SUNSHINE TRUCKING, LLC,                   :
                  Defendant.              :
__________________________________________

                                            ORDER

       AND NOW, this 8th day of March, 2021, Plaintiff, Zurich American Insurance Company

of Illinois, having filed a motion for default judgment against Defendant Sunshine Trucking, LLC

(ECF No. 7) on January 12, 2021; and for the reasons set forth in the Court’s accompanying

Memorandum Opinion, IT IS HEREBY ORDERED as follows:

   1. Plaintiff’s motion for default judgment is hereby GRANTED in part and DENIED in

       part;

   2. Judgment is entered against Defendant in the amount of $185,138 and Plaintiff is

       authorized to file a Bill of Costs with the Clerk of Court to tax costs against Defendant;

   3. Plaintiff’s request for attorney’s fees associated with this action is DENIED.

       IT IS FURTHER ORDERED that Plaintiff may file an interest calculation within thirty

days or else this matter will be closed.


                                                     BY THE COURT:


                                                     /s/ John M. Gallagher
                                                     JOHN M. GALLAGHER
                                                     United States District Court Judge
